IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                             No. 99-41337
                           Summary Calendar


                       UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

                                versus

           GABRIEL SAN MIGUEL CISNEROS; VALENTE CRUZ,

                                         Defendants-Appellants.
                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. L-99-CR-206-2
                       --------------------
                           June 7, 2001
Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gabriel San Miguel Cisneros and Valente Cruz appeal their

convictions for conspiracy to possess with intent to distribute in

excess of 1000 kilograms of marijuana and conspiracy to possess

with intent to distribute in excess of five kilograms of cocaine.

They argue that the evidence was insufficient to support their

convictions. Because Cisneros moved for a judgment of acquittal at

the close of the Government’s case and renewed his motion at the

close of all of the evidence, the standard of review for his claim

is whether “a rational trier of fact could have found that the

evidence established the essential elements of the offense beyond

a reasonable doubt.”    United States v. Lopez, 74 F.3d 575, 577 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 99-41337
                                    -2-

Cir. 1996).    Cruz did not move for a judgment of acquittal at the

close of the Government’s case but did so move at the close of all

of the evidence.         When a defendant moves for a judgment of

acquittal at the close of the Government’s case but does not renew

the motion at the close of all of the evidence, the reverse of what

happened in Cruz’s case, review of his claim is limited to whether

his convictions resulted in a manifest miscarriage of justice.

United States v. Thomas, 12 F.3d 1350, 1358 (5th Cir. 1994).                A

review of the evidence indicates that, under either standard of

review, the evidence was sufficient to support the convictions of

both Cisneros and Cruz.       A rational trier of fact could have found

that the evidence established Cisneros, Cruz, and others agreed to

possess with intent to distribute marijuana and cocaine; both

Cisneros and Cruz knew of the conspiracy and intended to join it;

Cisneros voluntarily participated in the conspiracy by attending at

least    one   meeting   at   which     counter-surveillance      plans   were

discussed,     unloading      and     repackaging    the     marijuana    for

transportation, and assisting with counter-surveillance activities

during the transportation of the tractor-trailer through the border

patrol    checkpoint     at   Laredo,     Texas;    and    Cruz   voluntarily

participated in the conspiracy by conducting counter-surveillance

activities during the transportation of the tractor-trailer through

the border patrol checkpoint.         See United States v. Alix, 86 F.3d

429, 436 (5th Cir. 1996); United States v. Bermea, 30 F.3d 1539,

1551 (5th Cir. 1994).

     AFFIRMED.